423 F.2d 1209
Jose Enriquez OYERVIDES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 28603 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
March 25, 1970.

Jose Enriquez Oyervides, pro se.
Eldon B. Mahon, U. S. Atty., Conrad L. Florence, Asst. U. S. Atty., Fort Worth, Tex., for defendant-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have concluded on the merits that oral argument is unnecessary in this case. Accordingly, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties of this fact in writing. See Huth v. Southern Pacific Co., 5 Cir. 1969, 417 F.2d 526; Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804; 5th Cir. R. 18.


2
Jose Oyervides pleaded guilty to the sale of 200 grams of heroin hydrochloride not in the original stamped package. 26 U.S.C. § 4704(a). He now attacks the statute as unconstitutional on the ground that it would compel him to incriminate himself. This argument must fail. United States v. Walker, 5 Cir. 1969, 414 F.2d 876, sustained the constitutionality of that section. Minor v. United States, 1970, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283 and Turner v. United States, 1970, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610, have not altered that conclusion. Consequently, we affirm the judgment of the district court.